Title: To John Adams from Antoine Marie Cerisier, 17 October 1780
From: Cerisier, Antoine Marie
To: Adams, John


     
      Sir
      Utrecht 17 Octob. 1780
     
     I was an ardent partisan of the noble cause of America, only on account of my great love for liberty. But, since I have the honour of Knowing you, I have another motive of loving America, seeing that it produces so worthy and so brave Gentlemen. When occasion has occurred, I have never been backward in serving it with my pen, the feeble but the only help which I could bring. And when this terrible war appears to last long yet, perhaps shall I contribute with my own person, to a liberty, whose fruits I hope enjoy when it is firmly established. I hope that the last action, which Lord Cornwallis has so pompously described, will have no bad consequences. But, will you give me leave to observe that this last battle appears to be a proof that undisciplined milices militias are not a match for European regular troops? The very same have I Observed in the wars of Netherlands. The first insurgents have been always defeated, as long as they could oppose to the Spaniards only new and undisciplined milicies.
     I do not believe that France entertains hopes of recovering Canada, as it is spread. It should be, according to my opinion, a very unpolitic step: they could lose the whole fruit of this war. The French shou’d be obnoxious neighbours to you: and the least dispute could bring you to cast your looks towards England, if not for dependance, at least for a strict alliance. It should be also a very unpolitic step in the colonies to yield Canada to France in order that it should be a match for the English in Georgia and Carolina. You must never lay down the arms, before your whole continent is free from European Yoke. Powerful neighbours at your both sides should make your independency very precarious. I shall not conceal you that my private interest prompts me to desire the independency of Canada, because it is a french settlement. I wish also that Acadia or New Scotland could be peopled, as before, with french Colonists. My greatest desire should be to live in a country where the french language and liberty should be dominant: and was I to be the . . . gers of these countries, I would not that they were less free than Massachusets Bay.
     I have, since my arrival, made some reflections upon the debt of America. I beg leave asking you: as not the congress in delivering the paper money made it accepted to its creditors for the very Sum which is marked. I know that the primitive value has diminished in the hands of private people: I have been Assured that now Sixty dollars paper money are worth no more than one ready money. I think there are means of annihilating and giving credit to this paper-money in the same time and by the same operation. There could be a Law to pay the public taxes, one part in ready money and the other in paper-money. All the paper-money brought to custom-houses should be torn to pieces and the congress, obliged to create new ones in order to answer the demands of citizens, Should have, by that mean, a great and inexhaustible treasure and Subsidy to supply its own Wants.
     I have many other ideas on the same Subject. I propose to explain them on another ocasion, hoping that my liberty shall not displease you and that you could be so good as to accept of the testimonies of my Respect and veneration your most obedient Servant
     
      A M Cerisier
     
     
      Je vous prie de me pardonner la petite vanité d’avoir tenté d’écrire dans une langue que je parle mal et que j’ai apprise trop tard pour pouvoir jamais la posséder à fond. Une autrefois je vous écrirai dans ma propre langue. If my expressions are barbarous in a language which I never write, and seldom have occasion to speak, I hope you shall only reguard my sentiments which are sincere and warm never shall change. My best compliments to your amiable young sons.
      Je profite de l’occasion de Mr. Wild qui vous envoye toutes les nouveautés politiques, vous priant de faire remettre chez Mr. Mandrillon celles que vous ne prendrez pas, avec la procedure de Lord Howe que vous avez promis de me prêter.
     
     